DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-10 directed to inventions non-elected without traverse.  Accordingly, claims 6-10 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 6-10 are cancelled.

ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims 1 and 11 could either not be found or was not suggested in the prior art of record.  The subject matter not found was an a device to prevent crimping of a hose according to the claims including an elongated hollow housing having at least one deformable plastic tube, a pivotable forwardly-biased 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Vollmerhaus (US Patent No. 5,823,396) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses an elongated housing positioned to fit between a bottom of a forward portion of a spray gun housing and a top of a trigger; a length of the elongated housing dimensioned to extend to at least a front periphery of the spray gun.
Bennett (US Patent No. 4,182,465) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses an apparatus for minimizing crimping of at least one hose comprising an apparatus positioned to fit between a bottom of a forward portion of a housing and a top of a trigger; a length of the elongated housing dimensioned to extend to at least a front periphery of the dispenser.
Brown (US Patent No. 5,344,051) and Farrey (US Patent No. 4,496,081) do not anticipate or render obvious the claimed invention, however, are analogous because they disclose a dispensing device with an elongated housing containing a deformable plastic tube connected to a pressurized source of fluid, a trigger for controlling a flow of 
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754